Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Drawings filed on April 13, 2021 have been approved by the U. S. examiner.

Specification
The Applicants’ Substitute Specification filed on April 13, 2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has offered at least JP 2005 021 818 A; JP 2006 314 894 A and also WO 2008 114 771 A1 as alleged inventive step “Y”-type references in the Written Opinion associated w/ PCT/JP2019/044190 (i. e. the Applicants’ parent application).  It is not entirely clear to the U. S. examiner what the international examiner’s line of reasoning was regarding these references (in as much as this Written Opinion is written in the Japanese language).  However, the U. S. examiner would like to note that the Applicants’ specification on pgs. 3 and 9-11 urges unexpected benefit and criticality of the Applicants’ claimed feature that the Applicants’ claimed device set forth in the independent claims are characterized by having not less than three different peaks for the pore size distribution w/ one of the peaks (“peak 2”) having a pore size that is not less than 0.3 micrometers and is also less than 1.0 micrometers and also characterized by a pore volume that is greater than 3.1 percent of the total pore volume as being able to efficiently purify the exhaust gas not only of its particulate matter but also of its carbon monoxide content.  The Applicants’ specification on at least pg. 9 urges that such efficient abatement of also the carbon monoxide in the exhaust gas is an unexpected and beneficial advantage over the prior art (specifically over the technology described in at least JP 2009 072 693 and also over the technology described in at least JP 2015 199 066).  In U. S. patent law, such showings of unexpected advantages and/or criticality generally overcome obviousness-type rejections: please note at least the discussion of the In re Papesch 315 F.2d 381, 137 USPQ 43 (CCPA 1963) court decision discussed in section 2144.09(VII) in the MPEP.  Hence, this U. S. examiner will not sustain any of the obviousness-type rejections offered in the Written Opinion associated w/ PCT/JP2019/044190.
The U. S. examiner also notes that the European examiner has only offered general state of the art “A”-type reference(s) in the European Search Report associated w/ application number/patent number: 19883593.6 – 1101 / PCT/JP2019/044190.  No further comment is deemed necessary by the U. S. examiner regarding the art provided in this European Search Report.
The search of the U. S. examiner produced US 2021/0354110 A1, US 2021/0245147 A1 and also US 2010/0239478 A1 (all of which describe exhaust gas purification devices: please note at least the abstracts associated w/ these U. S. references).  However, none of these US 2021/0354110 A1, US 2021/0245147 A1 or US 2010/0239478 A1 references teach or suggest the provision and/or criticality of the Applicants’ limitation that the Applicants’ claimed device set forth in the independent claims are characterized by having not less than three different peaks for the pore size distribution w/ one of the peaks (“peak 2”) having a pore size that is not less than 0.3 micrometers and is also less than 1.0 micrometers and also characterized by a pore volume that is greater than 3.1 percent of the total pore volume.  Hence, the U. S. examiner will not offer any rejections based on the teachings provided in these US 2021/0354110 A1, US 2021/0245147 A1 or US 2010/0239478 A1 references.
In conclusion, all of the Applicants’ claims have been allowed over the prior art of record.
Any comments considered necessary by the Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736